OPINION OF THE COURT
Per Curiam.
William P. Caraluzzi has submitted an affidavit, dated November 6,1996, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Caraluzzi was admitted to the practice of law by the Appellate Division of the Supreme Court, Second Judicial Department, on March 5, 1975, under the name William Philip Caraluzzi.
Mr. Caraluzzi avers that he is fully aware that he is currently the subject of a pending investigation by the Grievance *120Committee for the Ninth Judicial District. The respondent acknowledges that if charges were predicated upon the information revealed by the Grievance Committee’s investigation, he could not successfully defend himself on the merits against such charges. He acknowledges that his resignation is submitted freely and voluntarily, that he is not being subjected to coercion or duress, and that he is aware of the implications of submitting his resignation, including the fact that he is barred by Judiciary Law § 90 from seeking reinstatement for a minimum period of seven years.
The proffered resignation indicates the respondent’s awareness that pursuant to Judiciary Law § 90 (6-a), an order permitting him to resign could direct him to make monetary restitution to any persons whose money or property was misappropriated or misapplied or to reimburse the Lawyers’ Fund for Client Protection for same. Finally, the respondent acknowledges his awareness that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him and he specifically waives the opportunity to be heard in opposition thereto.
Counsel to the Grievance Committee recommends that the Court accept the proffered resignation. Under the circumstances, the resignation of William P. Caraluzzi is accepted and directed to be filed. Accordingly, William P. Caraluzzi is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Rosenblatt, Miller and Santucci, JJ., concur.
Ordered that the resignation of William P. Caraluzzi is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, William P. Caraluzzi is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that William P. Caraluzzi shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, William P. Caraluzzi is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, *121board, commission or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.